ORDER

PER CURIAM.
Movant, Jerome Phillips, appeals from the denial of his Rule 24.036 motion without an evidentiary hearing. The judgments of conviction sought to be vacated were for two counts of assault in the first degree, unlawful use of a weapon, and armed criminal action. Movant was sentenced as a prior and persis*518tent and class X offender to concurrent terms of imprisonment of life, 20 years, ten years, and 30 years.
The judgment of the motion court is based on findings of fact that are not clearly erroneous; no error of law appears. An extended opinion would have no precedential value.
The judgment of the motion court is affirmed. Rule 84.16.